—Order and judgment (one paper), Supreme Court, New York County (Barry Cozier, J.), entered February 1, 1999, which granted *117the petition to vacate an award of no-fault insurance benefits rendered by a master arbitrator in favor of claimant respondent against petitioner and to reinstate the award rendered by an initial arbitrator denying respondent’s claim, and denied claimant’s cross motion to confirm the master arbitrator’s award, unanimously reversed, on the law and the facts, with costs, the petition denied, the cross motion of respondent granted, and the master arbitrator’s award confirmed.
The initial arbitrator found that petitioner had properly denied respondent’s claim for no-fault insurance benefits on the ground that the carrier had not been given notice of the claim within 90 days of the February 13, 1995 accident as required by 11 NYCRR 65.12 and that there were no factors beyond claimant’s control which would have allowed later notice. The master arbitrator found for respondent on the basis that there were factors beyond her control which justified later notice. Notice to a carrier is sufficient when the carrier is notified of the applicant’s identity as well as the time, place and circumstances of the accident. Such information was provided to the carrier by a May 11, 1995 letter. The letter was not deficient as notice because it was not directed to the carrier’s liability claims department or because it did not refer to no-fault benefits since the regulation does not impose those requirements. Since the record evidence conclusively demonstrates that claimant provided the carrier with timely notice, the master arbitrator’s decision should have been confirmed. Concur — Rosenberger, J. P., Williams, Tom, Rubin and Buckley, JJ.